Case: 2:20-cv-03843-MHW-KAJ Doc #: 27 Filed: 08/31/20 Page: 1 of 2 PAGEID #: 525

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

League of Women Voters of Ohio, et ai.,

Plaintiffs, Case No. 2:20—cv—3843
Judge Michael H. Watson
Vv. Magistrate Judge Jolson
Frank LaRose,
Defendant.
ORDER

 

Pursuant to the telephone conference conducted on August 31, 2020, the
Court enters the following deadlines:
e August 31, 2020 — Plaintiffs’ response to Motion to Intervene
e September 3, 2020 — Intervenors’ reply in support of Motion to
Intervene
e September 11, 2020 — Defendant's response to motion for preliminary
injunction
e September 14, 2020 — Plaintiffs reply in support of motion for
preliminary injunction
The parties have indicated that they disagree over the timing and scope of
discovery that needs to take place to permit Defendant’s response to the motion
for a preliminary injunction. As the Court indicated on the telephone conference,
the parties are expected to meet and confer to resolve these issues within the

time limits established above. If Plaintiffs are unable to produce necessary
Case: 2:20-cv-03843-MHW-KAJ Doc #: 27 Filed: 08/31/20 Page: 2 of 2 PAGEID #: 526

witnesses for depositions in sufficient time to allow Defendant to respond, the

parties are to notify the Court as soon as possible so the briefing deadlines can

be modified.

IT IS SO ORDERED.

lsiMichael H. Watson
MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:20-cv-3843 Page 2 of 2
